Opinion.
Cooper, J.:
The fact that King, in May, 1879, executed and delivered to Stockard a written agreement for the payment of six bales of cotton, which is therein stated to be the “balance of the rent due for the year 1879,” did not preclude Stockard from introducing evidence to show the fact to be that twenty bales, and not six, was the rent to be paid for that year. This written agreement for the payment of the six bales of cotton was not, nor did it purport to be, the contract of the parties for the lease of the lands, and the parol evidence offered did not limit or contradict its terms. Nor was the landlord precluded, by accepting the assignments of the contracts of the sub-tenants of King, from showing the agreement to have been that they were received as collateral security for, and not as payment of, rent. The written transfers were evidence only of the fact of such transfers, but the consideration for which or the agreement upon which they were to be so transferred is not shown by the written indorsements thereon, and it was competent to prove for what purpose and on what agreement they were assigned.
It Avas not error to admit in evidence the record of the proceedings in Clay county. The property there seized was taken under and by reason of a demand on the part of the landlord for rents, and he cannot be permitted, having acquired possession' for the satisfaction of that demand, to direct the proceeds of the property to the payment of another claim not mentioned in his complaint, and as to which he had no lien on the property seized.
*509The demand for rent still due ought to be credited by the value of the property seized in that suit and converted by Stockard.
The judgment is reversed and cause remanded.